Citation Nr: 1501256	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder.

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant (Veteran) represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2014, the Board remanded this matter for additional development and medical inquiry.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the October 2014 Supplemental Statement of the Case (SSOC).  


REMAND

In the May 2014 remand, the Board requested additional development and medical inquiry into the Veteran's claims.  The record indicates that the AOJ contacted the Veteran to schedule a medical examination, and to obtain additional relevant private and VA medical evidence.  The record indicates that the Veteran did not respond to the communications from the AOJ.  

However, as noted in the representative's December 2014 statement of record, the Veteran was incapacitated at the time of the AOJ's communications.  For that reason, the Veteran did not respond to VA's request for additional evidence.  The representative indicates that the Veteran is now capable of reporting for, and undergoing, additional medical evaluation.  As such, the AOJ should again pursue the remand directives outlined in the May 2014 remand.  38 C.F.R. § 3.655 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any VA or non-VA health care provider that has treated him for back or GI disorders since his service discharge in June 1978.  Reference should be made to the report of the Veteran's treatment for GERD but the lack of records pertaining to that treatment prior to 2006.

Request that the Veteran submit or authorize the release of any relevant medical evidence he identifies which is not currently of record.   

If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). The Veteran must then be given an opportunity to respond.

2.  Following the above development, schedule the Veteran for a VA examination for his GI claim with the appropriate clinician.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any current GI disorders had its onset in or is causally related to the Veteran's service.  In rendering this opinion, the examiner should consider the service treatment records noting complaints of GI problems in service, and consider the Veteran's report of symptoms since service and his current diagnosis of GERD.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the above development, schedule the Veteran for a VA orthopedic examination with the appropriate clinician.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any current spine disorder had its onset in or is causally related to the Veteran's service.  In rendering this opinion, the examiner should consider the service treatment records noting complaints of back problems in service, and consider the Veteran's report of symptoms since service and the June 2009 medical record showing a diagnosis of back sprain.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above development, readjudicate the claims.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




